 

Case 1:20-cv-05299-GBD-KNF Document 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HYATT EQUITIES, LLC,

Plaintiff,
-against-

CAPITAL ONE FINANCIAL CORPORATION
D/B/A CAPITAL ONE BANK D/B/A CAPITAL
ONE AND “XYZ CORP.”,

Defendants.

GEORGE B. DANIELS, District Judge:

This April 1, 2021 oral argument is cancelled.

Dated: January 29, 2021
New York, New York

Filed 02/03/21 Page i1of1

 

20 Civ. 5299 (GBD) (KNE)

SO ORDERED.

G tra, 6 Darirke

 

ORGE/B. DANIELS
IT TATES DISTRICT JUDGE

 
